Citation Nr: 0627626	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-15 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


REMAND

The veteran served on active duty from September 1950 to May 
1952.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.  

In August 2005, the Board remanded this claim to the RO to 
schedule the veteran for a hearing.  The case has been 
returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The veteran seeks a TDIU.  The record shows that he is 
service-connected for schizophrenia, rated as 50 percent 
disabling and for sinusitis, rated as 50 percent disabling.  
The combined disability evaluation for the veteran's 
disorders is 80 percent.  The record also shows that the 
veteran in addition has several nonservice-connected 
disabilities, including a visual disorder, a heart disorder, 
anxiety disorder, duodenal ulcer disease, rhinitis, 
hemorrhoids, hearing loss, and psoriasis.  

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2005).  The United States Court of 
Appeals for Veterans Claims (Court) has held that in the case 
of a claim for a total rating based on individual 
unemployability, the duty to assist requires VA to obtain an 
examination which includes an opinion on what effect the 
veteran's service-connected disabilities have on his ability 
to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  
While a VA examiner stated in an October 2005 note that the 
veteran is "disabled to work", the veteran has not been 
given a VA examination to evaluate his service-connected 
disorders, and his employability in relation to those 
disorders.  Thus, the Board will remand the case for 
examinations.  

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his  
responsibility to report for the examination and to cooperate  
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2005).  

In view of the foregoing, the case is hereby remanded to the 
RO for the following action:

1.  Schedule the veteran for VA 
examinations (psychiatric and 
respiratory) to determine the current 
severity of his service connected 
disabilities, with particular emphasis on 
how his service-connected disabilities 
affect his ability to be gainfully 
employed.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
examiners for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
The basis for any opinion expressed 
should be identified.  If the examiners 
are only able to theorize or speculate as 
to this matter, he or she should so 
state. A complete rationale must be 
provided for all conclusions and opinions 
expressed.  

2.  Thereafter, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
is not granted, the veteran should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



